 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY M. GARCIA,                                  No. 1:19-cv-01636-NONE-JDP
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS CASE
13           v.                                         UNDER THE FAVORABLE-TERMINATION
                                                        RULE
14    SUPERIOR COURT OF CALIFORNIA,
      COUNTY OF ORANGE, et al.,                         (Doc. No. 8)
15
                         Defendants.
16

17

18          Plaintiff Jimmy M. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action 42 U.S.C. § 1983. This matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          Plaintiff alleges in his complaint that he is innocent of the crime for which he was
22   convicted and claims that the evidence relied upon to convict him was false or flawed. (See Doc.
23   No. 1.) On January 8, 2020, the assigned magistrate judge ordered plaintiff to show cause why
24   this civil rights action should not be barred by the favorable-termination rule of Heck v.
25   Humphrey, 512 U.S. 477 (1994). Plaintiff’s response to that order reiterated his original
26   arguments and failed to address the holding in Heck. (See Doc. No. 7 at 1-2.)
27          On January 24, 2020, the magistrate judge issued findings and recommendations
28   recommending that this action be dismissed under the Heck favorable termination rule. (Doc. No.
                                                       1
 1   8.) Those findings and recommendations were served on Plaintiff, along with an application form

 2   for a writ of habeas corpus, and contained notice that objections were due within fourteen (14)

 3   days. (Id. at 1.) Plaintiff has not filed any objections and the time in which to do so has passed.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

 6   the findings and recommendations are supported by the record and by proper analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      The findings and recommendations issued on January 31, 2020, (Doc. No. 8), are

 9                  adopted in full;

10          2.      This action is dismissed as barred by Heck v. Humphrey;

11          3.      The Clerk of the Court is directed to assign a District Judge to this case for the

12                  purpose of closing the case; and

13          4.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     March 4, 2020
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
